Mr. Justice Sheldon delivered the opinion of the Court: The sole point made for the reversal of the judgment is the exclusion of the deed offered in evidence, under which the plaintiffs’ claim of title was derived. The only attempted justification of its exclusion is upon the particular words of the decree that the premises “be sold as under executions at law to satisfy this decree.” Appellee contends that by this language of the decree there was given a right of redemption, the same as exists by law upon sales under execution on ordinary judgments at law; that upon the sale the commissioner should have simply executed a certificate of purchase, and at the end of fifteen months, if the premises were not redeemed, then, and not till then, he should have made a deed to the purchaser, or to the one holding the certificate of purchase, just in the same manner as upon sales under executions at law; and such is said to have been the holding of the circuit court, and the ground of the exclusion of the deed. We can not agree with this construction of the decree. At the time when the decree was rendered, there was not given by law any right of redemption from sales under decrees in a mechanic’s lien proceeding. But there was, by law, such right of redemption upon execution sales, under ordinary judgments at law. The giving of a right of redemption from the sale under the decree would have been unwarranted by law, and we can not think that the court, by the direction that the commissioner should make the sale as under executions at law, intended to give any right of redemption from the sale. We regard this direction in the decree as not so doing, and as but applying to the manner of advertising, length of time of advertising, and the manner of making the sale. Holding that there was error in excluding the deed, the judgment is reversed and the cause remanded. Judgment reversed.